DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
In instant claim 5, the phrase “The composition of any claim 1” should be amended to recite “The composition of claim 1” for grammatical purposes.
Claim 8 is objected to for being dependent upon claim 5.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 11 recites the broad recitation “the corrosion inhibitor is aluminum salts”, followed by the narrow recitation of many different aluminum salts with the phrase “such as”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al, US 2013/0252871, in view of Standish, US 2016/0115051.
The primary reference of over Olson et al, US 2013/0252871, discloses a cleaning composition containing 10-90% by weight of at least one alkalinity source and 0.1-20% by weight of a biodegradable terpolymer including maleic acid, vinyl acetate and alkyl acrylate monomers for controlling scale (see abstract and paragraph 7, per the requirements of instant claims 1 and 10).  It is further taught by Olson et al that suitable alkalinity sources include sodium/potassium carbonates, sodium/potassium bicarbonates, sodium/potassium hydroxides, and sodium/potassium silicates (see paragraph 15, per the requirements of instant claim 2), that the composition further contains 0.05-20% by weight of surfactants, such as ethylene oxide/propylene oxide block copolymers (see paragraphs 28-30, per the requirements of instant claims 1, 6, 7, 10 and 12), that the composition contains 0.1-70% by weight of water conditioners, such as phosphates, phosphonates, aminocarboxylic acids and polycarboxylates (see paragraphs 34-38, per the requirements of instant claim 3), that the composition contains water (see paragraphs 17 and 72, per the requirements of instant claims 5, 8 and 13), that the composition contains adjunct ingredients, such as fillers, including sodium sulfate, and enzymes (see paragraphs 47-52, per the requirements of instant claims 9 and 14), wherein the composition is in the form of a solid or a diluted use solution (see paragraphs 67-72, per the requirements of instant claims 15-17), and wherein the composition is used in a process prevent scale on various hard surfaces (see paragraphs 11 and 71-77, per the requirements of instant claims 18-20).  Specifically, note Examples 1-30 and Tables 1-19. 

The secondary reference of Standish, US 2016/0115051, discloses a treatment additive for an aqueous system (see abstract and paragraph 11).  It is further taught by Standish that the additive is used to prevent scale formation in aqueous systems, wherein suitable aqueous systems include household cleaning systems and various hard surfaces (see page 6, claim 8 of Standish, US 2016/0115051), and that an enhanced copolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group (i.e. a maleic acid tetrapolymer) is a superior copolymer additive for increased scale removal in aqueous systems (see paragraphs 54-60).
	Therefore, in view of the teachings of the secondary reference of Standish, US 2016/0115051, one having ordinary skill in the art would be motivated to modify the primary reference of Olson et al, US 2013/0252871, by adding a maleic acid tetrapolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group to the cleaning composition to achieve an increased level of scale removal.  Such modification would be obvious because one would expect that the use of a maleic acid tetrapolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group, as taught by the secondary reference of Standish, US 2016/0115051, would be similarly useful and applicable to the analogous 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 8, 2021